DETAILED ACTION
This is the first Office action on the merits based on the 16/739,316 application filed on 01/10/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of insufficient length (see below) and the following informalities:
In lines 1-2, “a cover comprising a re-sealable opening” should be --- a cover comprising a first re-sealable opening ---.
In line 3, “fully assembled, comprising a re-sealable opening” should be --- fully assembled, the inner sleeve comprising a second re-sealable opening ---.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The 

Claim Objections
Claims 1 and 12-14 are objected to because of the following informalities:
In claim 1, line 2, “a cover comprising a re-sealable opening” should be --- a cover comprising a first re-sealable opening ---.  Refer to the U.S.C. § 112(b) rejection of claim 1, see below.
In claim 12, line 1, “where” should be --- wherein ---.
In claim 13, line 1, “where” should be --- wherein ---.
In claim 14, line 2, “a flexible cover comprising a re-sealable opening” should be  --- a flexible cover comprising a first re-sealable opening ---.  Refer to the U.S.C. § 112(b) rejection of claim 15, see below.
In claim 14, line 3, “the cover” should be --- the flexible cover ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, lines 3-5, the limitation “an inner sleeve disposed within the cover, when the exercise bag apparatus is fully assembled, comprising a re-sealable opening and an inner cavity configured for holding a weighty substance therein” renders the claim indefinite because it is unclear whether or not it is the inner sleeve or the fully assembled exercise apparatus that specifically comprises “a re-sealable opening and an inner cavity configured for holding a weighty substance therein.”  In addition, it is unclear whether or not “a re-sealable opening” recited in the limitation is different from the re-sealable opening of the cover recited in claim 1, line 2.  Applicant is suggested to amend the limitation to --- an inner sleeve disposed within the cover, when the exercise bag apparatus is fully assembled, the inner sleeve comprising a second re-sealable opening and an inner cavity configured for holding a weighty substance therein ---.  Refer to the specification, page 3, lines 6-8, and page 5, lines 2-5, and Figure 6.
Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Claim 7 recites the limitation “the user interface” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- at least one user interface disposed on the cover ---.
Claim 9 recites the limitation “the at least one user interface” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to amend the limitation to --- at least one user interface ---.

Regarding claim 15, which depends from claim 14, the limitation “an inner sleeve disposed within the cover comprising a re-sealable opening and an inner cavity configured for holding a weighty substance therein” is recited in lines 1-3.  The limitation renders the claim indefinite because it is unclear whether or not it is the inner sleeve or the flexible cover that specifically comprises “a re-sealable opening and an inner cavity configured for holding a weighty substance therein.”  In addition, it is unclear whether or not “a re-sealable opening” recited in the limitation is different from the re-sealable opening of the flexible cover recited in claim 14, line 2.  Applicant is suggested to amend the limitation to --- an inner sleeve disposed within the flexible cover, the inner sleeve comprising a second re-sealable opening and an inner cavity configured for holding a weighty substance therein ---.  Refer to the specification, page 3, lines 6-8, and page 5, lines 2-5, and Figure 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trimble (US 2012/0149536).
Regarding claim 1, Trimble discloses an exercise bag apparatus, comprising: a cover (the ball bag 10; Figures 1-4) comprising a re-sealable opening (the hook and loop fasteners 28a, 28b (paragraph 0053; 26a, 26b in Figure 4) together with the inner zipper closure 24a, 24b; paragraph 0053; Figure 4); and, an inner sleeve (the inner bag 50; Figure 5) disposed within the cover, when the exercise bag apparatus is fully assembled (paragraph 0059), comprising a re-sealable opening (the hook and loop fastener 66 together with the outer zipper 64; paragraph 0058; Figure 5) and an inner cavity (the inner cavity of the inner bag 50; paragraphs 0058-0059) configured for holding a weighty substance (the weight materials such as sand; paragraphs 0056 and 0058-0059) therein.
Regarding claim 2, Trimble further discloses wherein the weighty substance includes at least one of particulate matter, liquid, solid matter, and at least one rock (the weight materials such as sand; paragraphs 0056 and 0058-0059).
Regarding claim 4, Trimble further discloses wherein the cover is filled with a weighty substance (the weight materials such as sand are kept inside the ball bag 10; paragraph 0056).
Regarding claim 5, Trimble further discloses at least one user interface (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4) disposed on the cover.

Regarding claim 7, Trimble further discloses wherein the user interface (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4) is a mechanism selected from at least one of a handle, a hook, a trap, a band, a groove, a hole and a loop (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4).
Regarding claim 8, Trimble further discloses wherein the cover is constructed of a flexible material (the ball bag 10 is made of multilayer industrial strength fabric; paragraph 0042).
Regarding claim 10, Trimble further discloses that the cover is shaped like a cylinder when fully assembled (the ball bag 10 may be pancake-shaped; paragraph 0015).

Regarding claim 14, Trimble discloses an exercise bag apparatus, comprising: a flexible cover (the ball bag 10 is made of multilayer industrial strength fabric; paragraph 0042; Figures 1-4) comprising a re-sealable opening (the hook and loop fasteners 28a, 28b (paragraph 0053; 26a, 26b in Figure 4) together with the inner zipper closure 24a, 24b; paragraph 0053; Figure 4); and, at least one user interface (the ergonomic padded handles 12a, 12b together with the handle grips 14a, 14b; paragraph 0042; Figures 1-4) disposed on the cover.
.

Claims 1, 2, 4-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkin (US 8,276,351).
Regarding claim 1, Henkin discloses an exercise bag apparatus, comprising: a cover (the handled bag 150; Figures 22-24) comprising a re-sealable opening (the “closure assembly formed with bag 150, such as a zipper closure assembly, snap closure assembly, or the like”; column 8, lines 60-63; Figure 22); and, an inner sleeve (the bag 120; Figure 22; column 8, lines 59-67) disposed within the cover, when the exercise bag apparatus is fully assembled (Figure 22; column 8, lines 59-67), comprising a re-sealable opening (the hook and loop fastening system described in column 8, lines 4-38; Figures 17-19 and 22) and an inner cavity (the bag chamber 125; column 8, lines 43-50; Figures 17 and 18) configured for holding a weighty substance (the mass of granular material 140; column 8, lines 43-50; Figures 17 and 18) therein.
Regarding claim 2, Henkin further discloses wherein the weighty substance includes at least one of particulate matter, liquid, solid matter, and at least one rock (the mass 140 of granular material may be sand, metal beads, or the like; column 8, lines 4-6).

Regarding claim 5, Henkin further discloses at least one user interface (the handles 154-157 together with the strapping 160; Figures 22-24; column 8, lines 51-58, and column 9, lines 15-35) disposed on the cover.
Regarding claim 6, Henkin further discloses wherein the at least one user interface is at least one of a handle, a hook or a loop (the handles 154-157 together with the strapping 160; Figures 22-24; column 8, lines 51-58, and column 9, lines 15-35).
Regarding claim 7, Henkin further discloses wherein the user interface (the handles 154-157 together with the strapping 160; Figures 22-24; column 8, lines 51-58, and column 9, lines 15-35) is a mechanism selected from at least one of a handle, a hook, a trap, a band, a groove, a hole and a loop (the handles 154-157 together with the strapping 160; Figures 22-24; column 8, lines 51-58, and column 9, lines 15-35).
Regarding claim 8, Henkin further discloses wherein the cover is constructed of a flexible material (“[h]andled bag 150 in FIG. 22 is formed principally of a canvass, nylon, or other flexible, strong fabric or fabric-like material or combination of materials”; column 8, lines 52-55).
Regarding claim 9, Henkin further discloses wherein the at least one user interface (the handles 154-157 together with the strapping 160; Figures 22-24; column 8, lines 51-58, and column 9, lines 15-35) is reversibly attachable to the cover, such that the configuration and/or number of user interfaces is variable (the strapping 160 is 
Regarding claim 10, Henkin further discloses wherein the cover is shaped like a cylinder when fully assembled (the handled bag 150 is shaped like a cylinder; Figures 22-24).

Regarding claim 14, Henkin discloses an exercise bag apparatus, comprising: a flexible cover (“[h]andled bag 150 in FIG. 22 is formed principally of a canvass, nylon, or other flexible, strong fabric or fabric-like material or combination of materials”; column 8, lines 52-55; Figures 22-24) comprising a re-sealable opening (the “closure assembly formed with bag 150, such as a zipper closure assembly, snap closure assembly, or the like”; column 8, lines 60-63; Figure 22); and, at least one user interface (the handles 154-157 together with the strapping 160; Figures 22-24; column 8, lines 51-58, and column 9, lines 15-35) disposed on the cover.
Regarding claim 15, Henkin further discloses an inner sleeve (the bag 120; Figure 22; column 8, lines 59-67) disposed within the cover (Figure 22; column 8, lines 59-67) comprising a re-sealable opening (the hook and loop fastening system described in column 8, lines 4-38; Figures 17-19 and 22) and an inner cavity (the bag chamber 125; column 8, lines 43-50; Figures 17 and 18) configured for holding a weighty substance (the mass of granular material 140; column 8, lines 43-50; Figures 17 and 18) therein.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spriggel (US 9,361,868).
Regarding claim 14, Spriggel discloses an exercise bag apparatus (Figures 1-6), comprising: a flexible cover (the cymbal storage and transport container 10, wherein “[t]he container 10 is shown to have a flexible fabric exterior wall 12”; column 2, lines 12-13; Figures 1 and 2) comprising a re-sealable opening (the zipper 26; Figure 2); and, at least one user interface (the support straps 18, 20 together with the ring 24, the snap (not shown), and the shoulder strap (not shown); column 2, lines 19-29; Figures 1 and 2) disposed on the cover.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peyton (US 2018/0333603).
Regarding claim 1, Peyton discloses an exercise bag apparatus, comprising: a cover (the outer bag 12; Figures 1 and 2) comprising a re-sealable opening (the zipper 20; Figures 1 and 2); and, an inner sleeve (the weight bags 34 of the removable weights 30A-30C, respectively; Figures 3, 4A, 4B, and 6) disposed within the cover, when the exercise bag apparatus is fully assembled (paragraphs 0026, 0029, and 0030), comprising a re-sealable opening (36-38; paragraph 0031; Figures 4A and 4B) and an inner cavity (the inner cavity of each weight bag 34 that receives the sand 42; paragraphs 0031 and 0033; Figure 4B) configured for holding a weighty substance (the sand 42; paragraphs 0031 and 0033; Figure 4B) therein.

Regarding claim 3, Peyton further discloses wherein the inner sleeve is at least one of air-tight and water-tight (excess air is forced from the weight bags 34 (paragraph 0033); the weight bags 34 may be constructed of a water resistant material (paragraph 0028)).
Regarding claim 4, Peyton further discloses wherein the cover is filled with a weighty substance (the outer bag 12 contains the weight bags 34; paragraphs 0026, 0029, and 0030).
Regarding claim 5, Peyton further discloses at least one user interface (the handles 11 and 14-16 together with the hooks or clips 17 and the pre-existing exercise equipment and back-pack straps; Figures 1 and 2; paragraphs 0023-0025) disposed on the cover.
Regarding claim 6, Peyton further discloses wherein the at least one user interface is at least one of a handle, a hook or a loop (the handles 11 and 14-16 together with the hooks or clips 17 and the pre-existing exercise equipment and back-pack straps; Figures 1 and 2; paragraphs 0023-0025).
Regarding claim 7, Peyton further discloses wherein the user interface (the handles 11 and 14-16 together with the hooks or clips 17 and the pre-existing exercise equipment and back-pack straps; Figures 1 and 2; paragraphs 0023-0025) is a mechanism selected from at least one of a handle, a hook, a trap, a band, a groove, a hole and a loop (the handles 11 and 14-16 together with the hooks or clips 17 and the 
Regarding claim 8, Peyton further discloses wherein the cover is constructed of a flexible material (the outer bag 12 may be constructed of a vinyl fabric material and/or a PVC coated fabric or fiber material; paragraph 0021).
Regarding claim 9, Peyton further discloses wherein the at least one user interface (the handles 11 and 14-16 together with the hooks or clips 17 and the pre-existing exercise equipment and back-pack straps; Figures 1 and 2; paragraphs 0023-0025) is reversibly attachable to the cover, such that the configuration and/or number of user interfaces is variable (the pre-existing exercise equipment and back-pack straps are capable of being reversibly attachable to the outer bag 12 via the hooks or clips 17; Figure 1; paragraph 0025).
Regarding claim 10, Peyton further discloses wherein the cover is shaped like a cylinder when fully assembled (the handled bag 150 is shaped like a cylinder; Figures 1 and 2).

Regarding claim 14, Peyton discloses an exercise bag apparatus, comprising: a flexible cover (the outer bag 12 may be constructed of a vinyl fabric material and/or a PVC coated fabric or fiber material; paragraph 0021; Figures 1 and 2) comprising a re-sealable opening (the zipper 20; Figures 1 and 2); and, at least one user interface (the handles 11 and 14-16 together with the hooks or clips 17 and the pre-existing exercise equipment and back-pack straps; Figures 1 and 2; paragraphs 0023-0025) disposed on the cover.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Spriggel (US 9,361,868) in view of Cadena (WO 2010/044651 A2).
Regarding claim 1, Spriggel discloses an exercise bag apparatus (Figures 1-6), comprising: a cover (the cymbal storage and transport container 10; Figures 1 and 2) comprising a re-sealable opening (the zipper 26; Figure 2); and, an inner sleeve (the partition assemblage 30; Figures 3-6) disposed within the cover (“A partition assemblage 30 is shown in FIGS. 3-6 which is to be inserted into the interior compartment 28 [of the container 10]”; column 2, lines 29-34; Figure 5), when the 
However, Spriggel fails to disclose: the inner sleeve comprising a re-sealable opening (refer to the 35 U.S.C. § 112(b) rejection of claim 1, see above).
Cadena teaches an analogous bag apparatus (Figures 1-5 and 8-15) comprising a sleeve (the cymbal bag; Abstract; Figure 2) with a re-sealable opening (the radial aperture of the cymbal bag enables the cymbal to be covered completely (Abstract) via the strap J and the flap C (Figure 2)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inner sleeve of Spriggel’s invention such that it comprises a re-sealable opening, as taught by Cadena, in order to ensure that the cymbals are covered completely for protection (Cadena: Abstract).
Regarding claim 2, Spriggel further discloses wherein the weighty substance includes at least one of particulate matter, liquid, solid matter (“Each cymbal is constructed of a metallic material such as brass or steel”; column 2, lines 46-47), and at least one rock.

Regarding claim 5, Spriggel further discloses at least one user interface (the support straps 18, 20 together with the ring 24, the snap (not shown), and the shoulder strap (not shown); column 2, lines 19-29; Figures 1 and 2) disposed on the cover.
Regarding claim 6, Spriggel further discloses wherein the at least one user interface is at least one of a handle, a hook or a loop (“Strip 18 has mounted therein an attaching ring 24.  Ring 24 is to connect with a snap (not shown) which is mounted at one end of shoulder strap (not shown) with the opposite end of the shoulder strap being connected to the back side of the container 10.”; column 2, lines 25-29; Figures 1 and 2).
Regarding claim 7, Spriggel further discloses wherein the user interface (the support straps 18, 20 together with the ring 24, the snap (not shown), and the shoulder strap (not shown); column 2, lines 19-29; Figures 1 and 2) is a mechanism selected from at least one of a handle, a hook, a trap, a band, a groove, a hole and a loop (the support straps 18, 20 together with the ring 24, the snap (not shown), and the shoulder strap (not shown); column 2, lines 19-29; Figures 1 and 2).
Regarding claim 8, Spriggel further discloses wherein the cover is constructed of a flexible material (“The container 10 is shown to have a flexible fabric exterior wall 12”; column 2, lines 12-13; Figures 1 and 2).

Regarding claim 10, Spriggel further discloses wherein the cover is shaped like a cylinder when fully assembled (Figures 1, 2, and 5).
Regarding claim 11, Spriggel further discloses wherein the cover is shaped like a short cylinder (Figures 1, 2, and 5), under 8 inches in height, when fully assembled (According to column 2, lines 63-65, “Cymbals 46, 48, 50 and 52 are ten to twenty inches in diameter.”  Based upon this dimensional range, Figure 5 illustrates that the cymbal storage and transport container 10 is capable of being under 8 inches in height, especially when considering that “[t]he container 10 is shown to have a flexible fabric exterior wall 12” (column 2, lines 12-13)).
Regarding claim 12, Spriggel further discloses where the exercise bag apparatus is approximately 10 inches to 30 inches in diameter (According to column 2, lines 63-65, “Cymbals 46, 48, 50 and 52 are ten to twenty inches in diameter.”  Based upon this dimensional range, Figure 5 illustrates that the cymbal storage and transport container 10 is approximately 10 inches to 20 inches in diameter.  Therefore, Spriggel further discloses wherein the exercise bag apparatus is approximately 10 inches to 30 inches in diameter.).


Regarding claim 15, Spriggel discloses the invention as substantially claimed, see above, and further discloses an inner sleeve (the partition assemblage 30; Figures 3-6) disposed within the cover (“A partition assemblage 30 is shown in FIGS. 3-6 which is to be inserted into the interior compartment 28 [of the container 10]”; column 2, lines 29-34; Figure 5) comprising an opening (the top openings to each partition 32, 34, 36, 38, and 40, into which respective the cymbals 42, 44, 46, 48, 50, and 52 are insertable; Figures 3-6) and an inner cavity (the cavities between the partitions 32, 34, 36, 38, and 40 that respectively the receive the cymbals 42, 44, 46, 48, 50, and 52; Figures 3-6) configured for holding a weighty substance (the cymbals 42, 44, 46, 48, 50, and 52; Figures 3-6; “Each cymbal is constructed of a metallic material such as brass or steel” (column 2, lines 46-47)) therein.
However, Spriggel fails to disclose: the inner sleeve comprising a re-sealable opening (refer to the 35 U.S.C. § 112(b) rejection of claim 15, see above).
Cadena teaches an analogous bag apparatus (Figures 1-5 and 8-15) comprising a sleeve (the cymbal bag; Abstract; Figure 2) with a re-sealable opening (the radial aperture of the cymbal bag enables the cymbal to be covered completely (Abstract) via the strap J and the flap C (Figure 2)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the inner sleeve of Spriggel’s invention such that it comprises a re-sealable opening, as taught by Cadena, in order to ensure that the cymbals are covered completely for protection (Cadena: Abstract).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trimble (US 2012/0149536) in view of Bates (US 5,242,348).
Regarding claim 12, Trimble discloses the invention as substantially claimed, see above, and further discloses that the exercise bag apparatus may be pancake-shaped (paragraph 0015).
However, Trimble is silent as to: the exercise bag apparatus is approximately 10 inches to 30 inches in diameter.
Bates teaches an analogous exercise bag invention (Figures 22-25) that is capable of being between 10 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Accordingly, the diameter is also capable of being between 10 and 12 inches.  Since 80 of Bates’ exercise bag invention, as illustrated in Figures 22-25, and especially in Figure 23, is approximately equal to the exterior dimensions of Bates’ exercise bag invention, the diameter of Bates’ exercise bag invention is capable of being between 10 and 12 inches.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Trimble’s exercise bag apparatus such that it is approximately 10 inches to 30 inches in diameter, as taught by Bates, in order to ensure its portability and manipulation by a user during exercise with the exercise bag apparatus (Bates: Figures 28-34).
Regarding claim 13, Trimble discloses the invention as substantially claimed, see above, and further discloses that the exercise bag apparatus may be pancake-shaped (paragraph 0015).

Bates teaches an analogous exercise bag invention (Figures 22-25) that is capable of being between 6 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Since 80 of Bates’ exercise bag invention, as illustrated in Figures 22-25, and especially in Figure 23, is approximately equal to the exterior dimensions of Bates’ exercise bag invention, the diameter of Bates’ exercise bag invention is capable of being between 6 and 12 inches.).  The Office notes that Bates’ exercise bag invention is capable of being reoriented such that the diameter reflects a height of the exercise bag invention between 6 and 12 inches.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Trimble’s exercise bag apparatus such that it is approximately 2 inches to 12 inches in height, as taught by Bates, in order to ensure its portability and manipulation by a user during exercise with the exercise bag apparatus (Bates: Figures 28-34).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Henkin (US 8,276,351) in view of Bates (US 5,242,348).
Regarding claim 11, Henkin discloses the invention as substantially claimed, see above, and further discloses wherein the cover is shaped like a cylinder when fully assembled (the handled bag 150 is shaped like a cylinder; Figures 22-24).

Bates teaches an analogous exercise bag invention (the multifunctional exercise device 130; Figures 22-25) that is capable of having a short cylindrically-shaped body (the body 80; Figures 22-25) being between 6 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Since the cover 132 of the body 80 of Bates’ multifunctional exercise device 130, as illustrated in Figures 22-25, and especially in Figures 22 and 23, is approximately equal to the exterior dimensions of Bates’ body 80, the diameter of Bates’ cover 132 is capable of being between 6 and 12 inches and shaped like a short cylinder.  Therefore, Bates teaches a cover shaped like a short cylinder that is capable of having a diameter less than 8 inches and greater than or equal to 6 inches.  The Office notes that Bates’ cover 132 is capable of being reoriented such that the diameter reflects a height of the cover under 8 inches.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henkin’s cover such that it is shaped like a short cylinder, under 8 inches in height, as taught by Bates, in order to ensure the portability and manipulation of the exercise bag apparatus by a user during exercise (Bates: Figures 22-34).
Regarding claim 12, Henkin discloses the invention as substantially claimed, see above, but is silent as to: the exercise bag apparatus is approximately 10 inches to 30 inches in diameter.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henkin’s exercise bag apparatus such that it is approximately 10 inches to 30 inches in diameter, as taught by Bates, in order to ensure its portability and manipulation by a user during exercise with the exercise bag apparatus (Bates: Figures 28-34).
Regarding claim 13, Henkin discloses the invention as substantially claimed, see above, but is silent as to: the exercise bag apparatus is approximately 2 inches to 12 inches in height.
Bates teaches an analogous exercise bag invention (Figures 22-25) that is capable of being between 6 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Since 80 of Bates’ exercise bag invention, as illustrated in Figures 22-25, and especially in Figure 23, is approximately equal to the exterior dimensions of Bates’ exercise bag invention, the diameter of Bates’ exercise bag invention is capable of being between 6 and 12 inches.).  The Office notes that Bates’ exercise bag invention is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Henkin’s exercise bag apparatus such that it is approximately 2 inches to 12 inches in height, as taught by Bates, in order to ensure its portability and manipulation by a user during exercise with the exercise bag apparatus (Bates: Figures 28-34).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (US 2018/0333603) in view of Bates (US 5,242,348).
Regarding claim 11, Peyton discloses the invention as substantially claimed, see above, and further discloses wherein the cover is shaped like a cylinder when fully assembled (the handled bag 150 is shaped like a cylinder; Figures 1 and 2).
However, Peyton is silent as to: the cover is shaped like a short cylinder, under 8 inches in height.
Bates teaches an analogous exercise bag invention (the multifunctional exercise device 130; Figures 22-25) that is capable of having a short cylindrically-shaped body (the body 80; Figures 22-25) being between 6 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Since the cover 132 of the body 80 of Bates’ multifunctional exercise device 130, as illustrated in Figures 22-25, and especially in Figures 22 and 23, is approximately equal to the exterior dimensions of Bates’ body 80, the diameter of Bates’ cover 132 is capable of being between 6 and 12 inches and shaped like a short 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Peyton’s cover such that it is shaped like a short cylinder, under 8 inches in height, as taught by Bates, in order to ensure the portability and manipulation of the exercise bag apparatus by a user during exercise (Bates: Figures 22-34).
Regarding claim 12, Peyton discloses the invention as substantially claimed, see above, but is silent as to: the exercise bag apparatus is approximately 10 inches to 30 inches in diameter.
Bates teaches an analogous exercise bag invention (Figures 22-25) that is capable of being between 10 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Accordingly, the diameter is also capable of being between 10 and 12 inches.  Since 80 of Bates’ exercise bag invention, as illustrated in Figures 22-25, and especially in Figure 23, is approximately equal to the exterior dimensions of Bates’ exercise bag invention, the diameter of Bates’ exercise bag invention is capable of being between 10 and 12 inches.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Peyton’s exercise bag apparatus such that it is approximately 10 inches to 30 inches in diameter, as taught by 
Regarding claim 13, Peyton discloses the invention as substantially claimed, see above, but is silent as to: the exercise bag apparatus is approximately 2 inches to 12 inches in height.
Bates teaches an analogous exercise bag invention (Figures 22-25) that is capable of being between 6 and 12 inches in diameter (80 of Bates’ exercise bag invention is capable of having a diameter between 6 and 12 inches (column 8, lines 5-6).  Since 80 of Bates’ exercise bag invention, as illustrated in Figures 22-25, and especially in Figure 23, is approximately equal to the exterior dimensions of Bates’ exercise bag invention, the diameter of Bates’ exercise bag invention is capable of being between 6 and 12 inches.).  The Office notes that Bates’ exercise bag invention is capable of being reoriented such that the diameter reflects a height of the exercise bag invention between 6 and 12 inches.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Peyton’s exercise bag apparatus such that it is approximately 2 inches to 12 inches in height, as taught by Bates, in order to ensure its portability and manipulation by a user during exercise with the exercise bag apparatus (Bates: Figures 28-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784